Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Examiner's Statement of reason for Allowance
Claims 1-4, 6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a work support system and method with device sharing and development system for multi-platform application.
The closest prior art, as previously recited, Ohhira (US 2018/0070407), Morden (US 2015/000725), Ledet (US 10,554,697) are also generally directed to various aspects of a work support system and method.  However, none of cited prior art teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1 and 6.  For example, none of the cited prior art teaches or suggest the steps of: wherein the user terminal is a customer terminal in which a service application is executed or an employee terminal configured for sharing and displaying a designated area of an execution screen of the service application, wherein the work support system further comprises a work support server configured for communicating with the customer terminal and the employee terminal, and supporting a customer work by setting a screen of the customer terminal to be shared in the employee terminal under a specified condition, wherein the work support server generates a token in response to a token generation request for work sharing from a first terminal, which is one of the customer terminal and the employee terminal, transmits the token to the first terminal, compares a token included in a sharing request from a second terminal, which is remaining one of the customer terminal and the employee terminal, with the token that is transmitted to the first terminal, and allows a screen sharing if the two tokens are identical, wherein the first terminal generates an identification code including the token and an access information to the work support server and outputs the identification code on screen, and wherein the second terminal captures the identification code, and generates the sharing request including the identification code
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRIS C WANG/Primary Examiner, Art Unit 2439